Citation Nr: 1646162	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979 and from October 1985 to September 1986.  

This matter comes before the Board of Veterans Appeals (hereinafter Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

In September 2015, the Board remanded the case for further procedural development of the claim for service connection for a TBI.  A supplemental statement of the case (SSOC) was issued in March 2016.  

In the September 2015 decision, the Board also remanded the issue of entitlement to service connection for sinusitis for evidentiary development.  While the appeal was in remand status, service connection was granted for chronic maxillary sinusitis.  As this award constitutes a full grant of the benefit sought on appeal, this issue is no longer in appellate status and will not be addressed by the Board.  


FINDING OF FACT

The Veteran has not been diagnosed with a TBI or residuals of a TBI at any time during the period on appeal.  


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2008 and September 2008, prior to the initial adjudication of the claim on appeal.  Additional letters were issued in February 2012 and April 2013.   

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran did identify the potential existence of Social Security Administration (SSA) records.  The RO requested any available records related to this claim from SSA but was informed that such records have been destroyed.  Consequently there is no basis for any further efforts to obtain them.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Of note, the physician that conducted the August 2013 examination with regard to TBI is a specialist in Physical Medicine and Rehabilitation, also known as a physiatrist.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

The STRs indicate that the Veteran was seen on February 23, 1978 for evaluation of a laceration he sustained on the head.  The Veteran indicated that he was going through a latch but he didn't lower his head; as a result, he received a blow resulting in incise wound about 7.5 cm running coronally.  On March 4, 1978, the sutures were removed, and the doctor observed that the wound looked good.  On the occasion of a separation examination in August 1986, the Veteran reported a history of head injury; but he denied any headaches, memory loss, amnesia, periods of unconsciousness or concussion.  The examination noted a scar on the top of the head; otherwise, no other defects were noted, including TBI.  

On the occasion of a VA examination in September 1990, the Veteran complained of laceration, minor headaches, dizziness, and occasional blurred vision due to a head injury in service.  Examination of the head revealed no visible or palpable scar on the vertex of the scalp in the frontal area.  There was no tenderness, no induration, and no irregularity of the tissues.  The pertinent diagnoses were laceration of the scalp, sutured and healed, and residual headache and dizziness, secondary to laceration of scalp.  No diagnosis of TBI was noted.  

Received in April 2008 was a statement from the Veteran's representative, indicating that the Veteran was seeking to establish service connection for traumatic brain injury and tremors of the right arm secondary to traumatic brain injury.  

The Veteran was afforded a VA examination for evaluation of TBI in July 2009.  The Veteran reported hitting his head on a ship latch in service in February 1978, and he was claiming residuals of the traumatic brain injury to include fine tremors in right hand causing uncontrolled writing.  The examiner noted that the STRs reported a history of the Veteran going through a hatch on February 23, 1978 not lowering his head on enough; as a result, he sustained a blow resulting in head wound at the medial frontal and parietal junction.  At the time of the current examination, the Veteran denied any headaches; he stated that the pain in the head was around the scar.  The Veteran described the severity of the pain as a 4 to 5, with duration of 1 to 2 hours, sometimes lasting the entire day; he stated that the pain was relieved by taking Ibuprofen, Naproxen or extra strength Tylenol or Excedrin.  The Veteran again described the pain as a nerve pain around the scar.  The Veteran reported having dizziness on a daily basis; he also reported that he had experienced dizziness for the past 12 years.  No complaints of impairment of memory, attention, concentration or executive functions were noted.  

The examiner noted that the Veteran was claiming residuals for the traumatic brain injury to include fine tremors in the right hand causing uncontrolled writing, but the tremors in the right hand are benign essential tremors manifested primarily by writing tremors.  The examiner opined that the tremors are not related to the traumatic brain injury.  The examiner further noted that the Veteran's head pain was around the scar on the head.  Therefore, he concluded that the head pain was neuralgic in nature and not related to a TBI.  

During a VA eye examination in August 2009, it was noted that the Veteran was claiming vision impairment secondary to head injury.  The Veteran indicated that he had a head injury when in the military and sometimes gets dizzy and his vision gets blurry.  It was also reported that he was in a bad motor vehicle accident in early 2000's and went "blind" until after he got to the hospital and "came to again."  Following an evaluation, the examiner stated that the Veteran had presbyopia which was the cause of his vision problems, and that the dizziness and accompanying fuzzy vision were related.  The examiner further noted that a neurologist would need to determine whether those symptoms were related to a TBI.  

In a statement dated in February 2012 the Veteran indicated that he suffered from a brain injury in February 1978 resulting in a frontal laceration which caused him to experience discomfort, dizziness and later the loss of normal use of right hand because of lack of control of functioning.  

In August 2013, the Veteran's file was referred to a VA examiner for review and opinion regarding his claimed TBI and its relationship to military service.  Upon review of the Veteran's file, the examiner noted that the February 1978 progress note indicates that the Veteran received a head wound medial frontal and parietal junction) about 7 5 cm running coronally; however, no diagnosis of traumatic brain injury.  The examiner also noted that, on the occasion of the enlistment examination in March 1985, the Veteran answered no to the questions of whether he had ever had a head injury, periods of unconsciousness, and loss of memory or amnesia.  He also noted that no diagnosis of traumatic brain injury was noted.  Moreover, the August 1986 separation examination noted a scar on top of head.  The examiner stated that the Veteran does not have a diagnosis of TBI.  The examiner opined that the Veteran's traumatic brain injury is less likely than not incurred in or caused by head injury that occurred in service.  The examiner explained that, while the February 23, 1978 progress note indicates that the Veteran received a blow resulting in head wound medial frontal and parietal junction, no LOC, alteration of consciousness, or PTA are noted in that progress note; he also noted that no diagnosis of a traumatic brain injury is noted in the February 1978 progress note.  Therefore, the examiner concluded that the Veteran's claimed traumatic brain injury is less likely than not incurred in or caused by head injury that occurred in service.  

Received in November 2015 were VA progress notes dated from December 2007 to May 2014, which show that the Veteran continued to report a history of a head injury in service, and he received treatment for hand tremors.  The Veteran was seen for a neurology consultation in June 2008, at which time he complained of tremor and sensitivity at the vertex of his head, the site of the head injury in service.  The Veteran indicated that, after the head injury, he developed loss of fine motor with handwriting, headaches, blurred vision, and some dizziness within days.  It was reported that his headaches have resolved but he still had sensitivity at the top of his head and a tremor that has evolved over the years.  It was noted that a head CT in 2005 was negative.  Examination of the head was normocephalic and atraumatic.  The pertinent diagnoses were non-physiologic tremor, and headaches.  A February 2009 treatment note reflects diagnoses of benign essential tremors, manifested primarily by writing tremors and head pain, neuralgic in nature.  

By a rating action in November 2015, the RO implemented a September 2015 Board decision which granted service connection for essential tremors in the right hand as being directly related to military service.  Significantly, in the September 2015 decision, the Board determined that the evidence reasonably established that the claimed right hand tremors began during service and had continued since that time.  In other words, the grant of service connection for right hand tremors is not based on a TBI.


III.  Legal Analysis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 USCA §§ 1110, 1131 (West 2015) 38 C F R § 3.303(a) (2015).  'To establish a right to compensation for a present disability a Veteran must show (1) the existence of a present disability (2) in-service incurrence or aggravation of a disease or injury and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed Cir 2010) (quoting Shedden v Principi, 381 F. 3d 1163 1167 (Fed Cir 2004).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis or organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After review of the evidence of record, the Board finds that service connection for a TBI is not warranted.  The Veteran has not been diagnosed with a TBI, either during service or since.  Rather, the most probative evidence, the service treatment records and the August 2013 medical opinion, shows that he had a laceration in service, not a TBI.  

Consequently, the Board finds that no chronic TBI or TBI residuals were ever diagnosed during service or anytime thereafter.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board has taken all the medical evidence of record into consideration and finds the August 2013 VA examiner's opinion more probative than the July 2009 VA examination report which only suggests the existence of a TBI.  In this regard, the August 2013 opinion is supported by a detailed rationale and specifically discussed why the evidence did not support a diagnosis of TBI.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  Specifically, the August 2013 opinion is based on an accurate understanding of the Veteran's medical history, particularly, there being no indication of loss of consciousness, confusion, or PTA following any in-service head injury and the Veteran denying any complaints at separation from military service.  Moreover, the medical evidence of record attributes the Veteran's various symptoms to certain diagnoses.  In particular, the Veteran's right hand tremors have been determined to be benign essential tremors, not related to any claimed TBI; rather, they were determined to have had their onset in service.  The records also indicated that the Veteran's headaches have resolved.  And, as for the head pain, it has been described as neuralgic in nature and not related to a TBI.  Furthermore, following a review of the file in August 2013, the VA examiner noted that, no diagnosis of a traumatic brain injury was noted in service.  The examiner stated that the Veteran does not have a diagnosis of TBI.  Therefore, the examiner concluded that the Veteran's claimed TBI is less likely than not incurred in or caused by head injury that occurred in service.  In sum, a great weight of the evidence of record does not show a current TBI or TBI residuals as contemplated by the regulations.  

The only evidence in support of the Veteran's claim is his own contention that he has a TBI as a result of his in-service head injury.  See Statements from the Veteran dated February 18, 2012 and June 15, 2012.  The Board notes that under certain circumstances lay statements may serves to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Here, the Veteran is competent to describe his in-service injury.  To the extent that post service he reported that he had neurological symptoms within days of the laceration, the Board finds the STRs are more probative.  Those show that he was diligent in reporting symptoms during active service so if he had neurological symptoms following the laceration it is highly likely he would have reported such.  Significantly, when he was separated from service he denied any headaches, memory loss, amnesia, periods of unconsciousness or concussion.  Under these facts, whether his injury resulted in a TBI is complex question that is beyond the competence of a layperson to answer.  There is no competent evidence showing that the Veteran is medically trained to render a medical diagnosis in a complicated matter such as the diagnosis of residuals of a traumatic brain injury.  

As noted above, the existence of a current disability is an essential element of a claim for service connection.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges that the Veteran sustained a head injury in service.  However, because the evidence of record is against a finding that the Veteran has had, at any time contemporaneous to when he filed his claim to the present,  a TBI or residuals thereof, the benefit of the doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for TBI must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a TBI is denied.  



____________________________________________
JAMES G REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


